DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US-20200137576).
a.	Referring to claims 1, 5, 6, 9 and 14:
	Regarding claims 1, 5, 6, 9 and 14, Hu teaches an apparatus comprising: a processor that: registers with a mobile communication network using a first set of credentials, the mobile communication network supporting a plurality of network slices (Para 74, 75 and 80-82…. mobile network supporting a plurality of network slices. A mobile terminal registers with the network through an AMF by sending a slice access request); receives a public key for a network slice where slice-specific authentication is required (Para 84…. public key for a network slice); 
a.	Referring to claims 2 and 16:
	Regarding claims 2 and 16, Hu teaches the apparatus of claim 1, wherein encrypting the second set of credentials comprises generating a nonce, wherein the nonce is used to encrypt the second set of credentials (Para 86… authentication vector as a nonce used in the encryption).  
a.	Referring to claims 3 and 11:
	Regarding claims 3 and 11, Hu teaches the apparatus of claim 2, wherein the message to the mobile communication network includes the nonce (Para 87… encrypted message (which includes the nonce) to the mobile network).  
a.	Referring to claims 4 and 13:
	Regarding claims 4 and 13, Hu teaches the apparatus of claim 1, wherein the message to the mobile communication network initiates slice-specific authentication of the apparatus (Para 88…... initiating slice authentication and assignment to the apparatus).  
a.	Referring to claims 7 and 15:
	Regarding claims 7 and 15, Hu teaches the apparatus of claim 6, wherein the first set of credentials is received from a Unified Data Management function ("UDM").  (Para 89… second core network device being a UDM)
a.	Referring to claims 8, 12 and 17:

a.	Referring to claim 10:
	Regarding claim 10, Hu teaches the apparatus of claim 6, wherein encrypting the second set of credentials comprises generating a nonce, wherein the nonce is used to encrypt the second set of credentials (See the rejection in claims 1 and 2).  
a.	Referring to claims 18 and 20:
	Regarding claims 18 and 20, Hu teaches an apparatus comprising: a processor that provides network exposure services to a third-party service provider, the third-party service provider operating a slice authentication server; and a transceiver that receives a first set of credentials from the third-party service provider, the first set of credentials comprising a public key for a network slice where slice-specific authentication is required, wherein the processor provisions the public key to an Access and Mobility Management Function ("AMF") as part of subscription data, wherein the subscription includes the network slice.  (See the rejection in claims 6 and 8)
a.	Referring to claim 19:
	Regarding claim 19, Hu teaches the apparatus of claim 18, wherein the first set of credentials is received via a network exposure function ("NEF") (See the rejection in claim 1… transmission of the credential through the network).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497